In Crafts v. Carr, 24 R.I. 397, we decided that the services rendered by the plaintiff as an attorney-at-law in a civil case were legal necessaries for the minor defendant, and that such minor was liable therefor. There are no words of limitation used in chapter 841, section 2, of the Public Laws, restricting the necessaries therein mentioned to articles of food, clothing, or shelter, or to other articles of a similar nature.
The court is of opinion that the garnishee was properly *Page 209 
charged, and that the exceptions must be dismissed and the case remanded to the District Court of the Twelfth Judicial District.